Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-6, 8-9, 12, and 15-16 are objected to because the status identifiers for the claims are not correct.  The status identifiers should indicate that the claims are withdrawn.  The claims are withdrawn per the 4/7/2020 Restriction Requirement. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 18 recites "said additional layer having an reflective light transmitting outer surface and a highly reflective inner surface" in lines 14-16; however, paragraph [0057] of the instant specification describes an anti-reflective light transmitting outer surface and a highly reflective inner surface.   Dependent claims 19-20, 22-25, and 28 are rejected due to their dependence on claim 18.
Claims 18-20, 22-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 18 recites "said additional layer having an reflective light transmitting outer surface and a highly reflective inner surface" in lines 14-16; however, the manner in which the additional has both a reflective and light transmitting outer surface is unclear.  Paragraph [0057] of the instant specification describes an anti-reflective light transmitting outer surface and a highly reflective inner surface.   Dependent claims 19-20, 22-25, and 28 are rejected due to their dependence on claim 18.
Claims 18-20, 22-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 18 recites a "highly reflective inner surface" in lines 15 and 16; however, the term "highly" is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 19-20, 22-25, and 28 are rejected due to their dependence on claim 18.
Claims 18-20, 22-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 18 recites a "an additional layer at or near the top end" in line 14; however, it is unclear if the top end recited is the top end of the core or the top end of the three dimensional photovoltaic structure"  Dependent claims 19-20, 22-25, and 28 are rejected due to their dependence on claim 18.
Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 22 recites "the bottom end" in line 2; however, it is unclear if the bottom end recited is the bottom end of the core or the bottom end of the three dimensional photovoltaic structure".  Dependent claims 23-25 are rejected due to their dependence on claim 22.
Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 23 recites "said direct association" in line 3; however, there is insufficient antecedent basis for this limitation in the claim. Dependent claims 24-25 are rejected due to their dependence on claim 22.
Claims 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 28 recites "the side walls of the photovoltaic structures" in line 6; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 28 recites "wherein each layer abuts with the corresponding layer of the side walls of the photovoltaic structures" in lines 5 and 6; however, the instant specification does not describe this relationship between the photovoltaic layer, the cladding layer, and the corresponding layer of the side walls of the photovoltaic structures. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zaban et al. (US 2010/0200044) in view of Alves et al. (US 2011/0232745).
	Regarding claim 18, Zaban discloses a three dimensional photovoltaic power generation apparatus ([0049] L4; Figures 3B and 3C) comprising: a base structure having an upper and lower surface (CE current collector in Fig. 3B); a plurality of three dimensional photovoltaic structures, each having a longitudinal axis, a top end and a bottom end (shown in Figures 3B and 3C), and comprising: a light transmitting solid optical core having a top end, a bottom end and one or more side walls ([0055], [0056], Figures 3B and 3C), the top end of the core having an exposed outer surface to receive light (shown in Figures 3B and 3C); a photovoltaic layer surrounding the bottom end of the optical core and the one or more side walls of said optical core (photovoltaic layer shown in Figures 3B and 3C - dye sensitized TiO2); an optical cladding layer surrounding said photovoltaic layer (CE, Pt coated wire in Figures 3B and 3C); an additional layer at or near the top end, said additional layer having a reflective light transmitting outer surface and a highly reflective inner surface ([0058]; note: the limitation "at or near the top end" does not require direct physical contact, or the absence of intermediate components, between the top end and the additional layer); the photovoltaic layer is configured to received light from the core (Figures 3B and 3C), wherein said bottom end of each of said plurality of photovoltaic structures is in contact with said upper surface of said base structure (Figures 3B and 3C).
	With regard to the limitation "the optical cladding layer is configured to receive light through the photovoltaic layer, and reflect it back towards the photovoltaic layer, thereby defining a substantially closed light sealing optical chamber", it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. 
	Zaban does not explicitly disclose the three dimensional photovoltaic structures are configured to receive light through the exposed outer surfaces via the additional layer.
	Alves discloses an antireflection layer for use in a photovoltaic structure (abstract) and further discloses receiving light through the exposed outer surfaces via the additional layer ([0050]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an antireflection layer, as disclosed by Alves, in the photovoltaic structure of Zaban, because the use of an antireflection layer on a photovoltaic structure amounts to the use of a known component in the art for its intended purpose to achieve an expected result.  One of ordinary skill would have a reasonable expectation of success when employing an antireflection layer on the light incident side of the photovoltaic structure of Zaban based on the teaching of Alves.
	Regarding claim 28, modified Zaban discloses all the claim limitations as set forth above.  Modified Zaban further discloses the photovoltaic layer and the cladding layer surrounding the bottom end of the bottom core is integral to the base structure (Zaban - Figures 3B and 3C), wherein the upper surface of the base structure comprises a layered structure comprising the photovoltaic layer and the cladding layer (upper surface of CE current collector in Figure 3B comprises photovoltaic layer and cladding layer), wherein each layer abuts with the corresponding layer of the photovoltaic structures (Figures 3B and 3C show the photovoltaic layer and the cladding layer in contact with the current collector).
Claims 19, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zaban et al. (US 2010/0200044) in view of Alves et al. (US 2011/0232745) as applied to claim 18 above, and further in view of Shen et al. (US 2015/0047690).
	Regarding claim 19, modified Zaban discloses all the claim limitations as set forth above.  
	Modified Zaban does not explicitly disclose said structure further comprises one or more side walls to encase said plurality of said photovoltaic structures.
	Shen discloses a plurality of photovoltaic structures and further discloses side walls to encase said plurality of photovoltaic structures (102 in Figures 8 and 11).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include side walls, as disclosed by Shen, to encase the plurality of photovoltaic structures of modified Zaban, because as taught by Shen, the cells are encased in a protective package (abstract).  Encasing photovoltaic structures within a protective package, as taught by Shen, amounts to the use of a known configuration in the art for its intended purpose to achieve an expected result.   
	Regarding claim 20, modified Zaban discloses all the claim limitations as set forth above.  
	Modified Zaban does not explicitly disclose the apparatus further comprises a stuffing layer between adjacent photovoltaic structures.
	Shen discloses a plurality of photovoltaic structures and further discloses a stuffing layer between adjacent photovoltaic structures (210; [0025]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an encapsulant, as disclosed by Shen, between adjacent photovoltaic structures in modified Zaban, because the use of an encapsulant between photovoltaic structures amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result.
	Regarding claim 22, modified Zaban discloses all the claim limitations as set forth above.  Modified Zaban further discloses said photovoltaic structures have a conical shape (Zaban - Figure 3C), wherein the bottom end is defined by the converging side walls to form an apex or vertex thereof (Figure 3C), and the light sealing optical chamber is defined by the side walls and the additional layer (the side walls and additional layer of modified Zaban, as set forth above, define the light sealing optical chamber).
	Regarding claim 23, modified Zaban discloses all the claim limitations as set forth above.  Modified Zaban further discloses the apex or vortex of each of the photovoltaic structures are in contact with the upper surface of the base structure to provide said direct contact (Zaban - Figure 3C).
	Regarding claim 24, modified Zaban discloses all the claim limitations as set forth above.  Modified Zaban further discloses said photovoltaic structures are shaped as geometric prisms (Zaban - [0055] L5).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zaban et al. (US 2010/0200044) in view of Alves et al. (US 2011/0232745) in view of Shen et al. (US 2015/0047690) as applied to claim 23 above, and further in view of Smith et al. (US 2016/0043250).
	Regarding claim 25, modified Zaban discloses all the claim limitations as set forth above.  
	Modified Zaban does not explicitly disclose the upper surface of said base structure has a plurality of receiving structures shaped to accommodate the bottom end of corresponding photovoltaic structures.
	Smith discloses a three dimensional photovoltaic structure (title) and further discloses the upper surface of the base structure has a plurality of receiving structures shaped to accommodate the bottom end of corresponding photovoltaic structures ([0005], [0007], [0010]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a plurality of receiving structures, as disclosed by Smith, on the upper surface of the base structure of modified Zaban, because the configuration amounts to a known structural arrangement in the art, and one of ordinary skill would have a reasonable expectation of success when incorporating a plurality of receiving structures to accommodate the photovoltaic structures based on the teaching of Smith.

Response to Arguments
Applicant’s arguments with respect to claims 18-20, 22-25, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726